Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is substantial evidence in the record to support respondent’s determination that petitioner violated Alcoholic Beverage Control Law § 65 (1), which prohibits the sale of an alcoholic beverage to persons under the age of 21 years (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Vitagliano v State of N. Y. Liq. Auth., 174 AD2d 624, 624-625). The testimony of the police officer, the sworn statement of the minor, and the testimony of the investigator employed by respondent, constitute substantial evidence to support the determination that an employee of petitioner’s establishment sold alcoholic beverages to the minor (see, Matter of Russ v Duffy, 180 AD2d 1008; Matter of Culligan’s Pub v New York State Liq. Auth., 170 AD2d 506; Matter of Harry’s Chenango Wine & Liq. v State Liq. Auth., 158 AD2d 804). Furthermore, in light of all the circumstances, the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Nycrest Corp. v New York State Liq. Auth., 109 *1049AD2d 799). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Whelan, J.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.